Citation Nr: 1543264	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-16 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from August 1960 to August 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2012 by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

In March 2015, the Veteran provided testimony at a hearing conducted by the undersigned Veterans Law Judge.  A transcript has been associated with the Veteran's electronic claims file. 

The Board has reviewed the Veteran's electronic claims file ("Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems) to ensure that the complete record was considered.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows that tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition below, no discussion of those duties is required.

The Veteran claims his tinnitus began during his active military service.  Service treatment records include a May 1959 enlistment examination report and July 1962 separation examination report.  Reports of medical history, which accompanied by both examinations, show that the Veteran did not complain of tinnitus-related symptoms.  Also, the Veteran at no time during his military service complained of hearing problems (to include tinnitus).

A June 2012 VA audio examination report shows that the Veteran gave a history of exposure to in-service acoustic trauma as a result of working as a boiler tender for two years in the Navy without the use of hearing protection.  He also reported occasional exposure to weapons fire.  The Veteran further reported occupational noise exposure, resulting from power tool use as a carpenter.  He denied recreational noise exposure.  He informed the examiner he suffered from tinnitus in service to the present time.  The Veteran reported his tinnitus was periodic in nature and occurred on a daily basis.  The examiner opined that it was less likely than not that the Veteran had tinnitus which was caused by or a result of military noise exposure.  The examiner, as rationale for the opinion, commented that the claims folder was silent for complaints of tinnitus, noted the remoteness of the complaints (50 years after discharge), and mentioned the absence of tinnitus in service.

At the March 2015 hearing, the Veteran testified that he served in a boiler room during his military service for two years without using hearing protection.  A reference to a Department of Defense finding, located in the claims folder, shows that it was considered highly probable that a person working in a boiler room in the military would be exposed to hazardous noise.  In-service acoustic trauma was conceded to have occurred.  He asserted that his claimed tinnitus had its onset before he separated from the military.  He added he continued to the present time to have tinnitus.  The Veteran's wife, who stated she had been married to the Veteran since before his 1960 military entry, commented that the Veteran had complained of tinnitus symptoms to her.  

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Tinnitus is a chronic disease that falls within the parameters of 38 C.F.R. § 3.303(b).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Thus, service connection for tinnitus may be established by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Analysis

The Board finds that service connection is warranted for tinnitus.  A veteran is competent to report what he or she experiences.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination. The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question. 

Here, the Veteran had asserted that his tinnitus began in service and that he had symptoms since then.  The Board acknowledges the VA examiner in June 2012 opined that it was less likely than not that the Veteran had tinnitus which was caused by or a result of military noise exposure.  He further commented that the claims folder was silent for complaints of tinnitus, noted the remoteness of the complaints (50 years after discharge), and mentioned the absence of tinnitus in service.  The Veteran is competent to report a history of tinnitus that began in service.  38 C.F.R. § 3.159(a)(2).  The fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  As there is no conflicting evidence of record, the Board finds his report credible and finds that the Veteran experienced ringing in the ears during service.

The Board finds that the Veteran's competent, credible report of ringing in his ears from service to the present establishes continuity of tinnitus symptomatology; thus, service connection is warranted.  38 C.F.R. § 3.303(b); Fountain.


ORDER

Service connection for tinnitus is granted.


REMAND

Further development is needed to decide the claim of service connection for bilateral hearing loss.

At the March 2015 hearing, the Veteran testified that he only underwent whispered voice tests while in the military, which the undersigned acknowledged were not an accurate form of audio testing.  His wife testified that the Veteran informed her after his service separation that he had trouble hearing her when she was speaking.  The Veteran indicated that he bought his first hearing aids in 1992, and was later issued hearing aids by VA.  The Veteran further testified that the degree of acoustic trauma sustained in service while working in the boiler room clearly outweighed that which he was exposed to following service in his construction job.  

The Veteran was afforded a VA audio examination in June 2012 after which bilateral hearing loss, as defined in 38 C.F.R. § 3.385, was diagnosed.  The examiner commented on the whispered/spoken voice results shown at the time of the Veteran's service separation.  The Veteran provided a history of military noise exposure, to include boiler room noise (without hearing protection) and weapons fire.  The audiologist opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service.  She seemed to base this finding on the fact, at least in part, that audiometric evidence pertaining to the Veteran's service was absent from the record. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155 (1993).

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  It appears that the rationale for the opinion in the June 2012 VA examination report is inadequate.  On remand, another medical opinion should be developed, to include an audiological examination only if deemed necessary by the opinion provider. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA audiological opinion, with examination if deemed necessary by the opinion provider, in order to ascertain the nature and etiology of bilateral hearing loss.  The claims folder and a copy of this REMAND should be reviewed by the opinion provider.  The opinion provider should take as fact, for purposes of the opinion, that the Veteran was exposed to acoustic trauma due to working in a boiler room in service (without the use of hearing protection) and that following service he was exposed to occupational noise in his job as a construction worker/carpenter, where he sometimes did not wear hearing protection.

The opinion provider should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's current bilateral hearing loss may be attributed to his exposure to acoustic trauma in service.

The opinion provider should provide a thorough explanation for all opinions requested.  If any opinion requested cannot be provided, he or she must thoroughly explain the reasons therefor.

2.  Thereafter, and following any other indicated development, the AOJ should readjudicate the appealed issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


